Citation Nr: 1634385	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1967.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part, denied service connection for diabetes mellitus type II.  

In June 2016, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II.

2.  It is as likely as not that the Veteran performed active duty in the Republic of Vietnam and/or on the inland waterways of the Republic of Vietnam during the Vietnam era. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in May 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In this case, diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (a).

The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  VA outpatient records show ongoing treatment for diabetes mellitus, type II. 

Diabetes mellitus is recognized as one of the presumptive diseases based on exposure to herbicide agents.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  The applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

There is no presumption for exposure to herbicides for a Veteran who served aboard ship off the shores of the Republic of Vietnam.  Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

If the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and diabetes mellitus, type II shall be service-connected if the requirement of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.

The Veteran contends that he served aboard the USS Franklin D. Roosevelt.  In a February 2006 statement, the Veteran indicated that he was granted an emergency leave in October 1966.  He states that the ship chaplain arranged a flight aboard a mail aircraft.  The Veteran states that this aircraft landed in Da Nang where he was eventually flown stateside.

In this case, after careful review of the record, the Board finds the evidence to be in equipoise regarding whether the Veteran actually step foot in the Republic of Vietnam during the Vietnam War.  A May 2006 letter from the National Archives and Records Administration (NARA) indicated that review of the deck logs of the Franklin D. Roosevelt do not contain any reference to helicopter departures around October 30, 1996.  

The Veteran submitted a military leave statement showing that he was on leave from August 27, 1966 to September 6, 1966 (USS FDR) and October 30, 1966 to November 18, 1966 (USS Saratoga). 

The September 2011 SOC indicates that internal records show that the USS Franklin D. Roosevelt was in the official waters of Vietnam from October 1, 1966, to October 3, 1966, and October 19, 1966, to November 9, 1966.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran served in Vietnam.  The Veteran's service personnel records verify that he was on leave at the time the USS Franklin D. Roosevelt was in the official waters of Vietnam.  The evidence establishes that it is unknown whether a helicopter air lifted him onshore to Vietnam, but the Veteran has testified under oath to such and there is no indication in the record to doubt his credibility. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

After having carefully considered the matter, the Board finds the Veteran's statements to be credible in showing that the Veteran was present at some point on the landmass, even if for a very short period of time.  His statements are consistent with the circumstances of his service as reflected in his service records.  Although there is a lack of corroboration that the Veteran actually went ashore, VA is required to give due consideration to the places, types and circumstances of the Veteran's service and to afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. §§ 1154 (a)(b), 5107(b).  The Veteran is competent to describe the details of his assignments, and his credible testimony that he went ashore in Vietnam is undisputed by the evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, there is sufficient evidence to show that the Veteran as likely as not was present in the Republic of Vietnam. 

In sum, after resolving all reasonable doubt in favor of the Veteran, the Board finds that that it was as likely as not that the Veteran served in the Republic of Vietnam.  As such, the Veteran's exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.

Diabetes mellitus, type II is presumed to be service-connected when a veteran has had presumed Agent Orange exposure.  See 38 C.F.R. § 3.309 (e).  There is no medical evidence which serves to rebut that presumption.  Thus, on this record, in resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus, type II is granted. 


ORDER

Service connection for diabetes mellitus, type II is granted.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


